Reed, J.,
(dissenting) — -The error of the majority, as I conceive, is in the assumption that the action is for the enforcement of the landlord’s lien. The material fact alleged in the petition is that defendants received and comverted to their own use the property on which plaintiff had a lien for-the security of his rent. The action is for the recovery of the damages sustained by plaintiff in consequence of the conversion of the property, whereby his lien was defeated; and, upon the facts stated, I think he has a right of recovery. If defendants by force or stealth have taken possession of the property, and made such disposition of it as defeated plaintiff’.s lien, it would hardly be claimed that he could not recover for the injury. And I know of no statute or principle that would require him to bring his action within the time allowed for bringing an action for the enforcement of the lien. Yet, wherein is the present case different from that? The act complained of had precisely the same effect upon his rights. It defeated his lien. It was no less a wrong to him, and it as effectively destroyed his right as a conversion by force or stealth or fraud would have done. For this reason I respectfully dissent from the holding of the majority.